Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 12-15, drawn to Air-conditioning system controls air flow direction, classified in F24F 11/74.
II. Claims 6-11, 16-20, drawn to head-up display characterized by the informative content of the display, classified in G02B 2207/0141.
The inventions are independent or distinct, each from the other because:
Group I relates to control the air flow of air-conditioning system; group II relates to the estimation of air-conditioning system’s operation in a space captured by a camera.
Although there is a relationship disclosed between group I and group II related to the air-conditioning system’s air flow, however, the use of a captured image in group II leads to an image analysis to determine an estimation of air condition related to a space (e.g., generate information on the estimated air condition of the space corresponding to the first image captured with the camera).
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as “generate information on the estimated air condition of the space corresponding to the first image captured with the camera” and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616